Opinion filed August 14, 2014




                                       In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-14-00183-CV
                                    __________

                          IN RE JOHN McCOLLOR


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      On July 7, 2014, this court received an original mandamus proceeding from
Relator, John McCollor. On that date, the clerk of this court notified Relator that
the $145 filing fee was due immediately and that the petition for writ of mandamus
would be filed upon the receipt of the filing fee. On July 22, 2014, this court again
notified Relator that the filing fee remained due. In the July 22 letter, this court
directed Relator to forward the filing fee on or before July 31, 2014, and warned
Relator that his petition would be deleted from the records of this court if the fee
was not remitted by that date. This court has not received a response from Relator,
nor has Relator submitted his filing fee or an affidavit of indigence.
      Because Relator has failed to pay the required filing fee, we dismiss this
proceeding. TEX. R. APP. P. 5, 42.3.


                                                 PER CURIAM


August 14, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                       2